                        Case 4:20-cr-00075-CLR Document 24 Filed 10/06/20 Page 1 of 5
AO 245E         (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
                Sheet 1



                                        UNITED STATES DISTRICT COURT
                                                             Southern District of Georgia
          UNITED STATES OF AMERICA                                               JUDGMENT IN A CRIMINAL CASE
                               V.                                                (For Organizational Defendants)

           Fusion Health and Vitality, LLC,                                      CASE NUMBER:                          4:20CR00075-2
                D/B/A Pharm Origins
                                                                                 Paul S. Kish
                                                                                 Defendant Organization’s Attorney
THE DEFENDANT ORGANIZATION:
     pleaded guilty to Count             1     1
     pleaded nolo contendere to count(s)                      which was accepted by the court.
     was found guilty on count(s)                  after a plea of not guilty.

The organizational defendant is adjudicated guilty of these offenses:

Title & Section                             Nature of Offense                                                  Offense Ended           Count

21 U.S.C. §§ 331(a)                         Misbranded drugs                                                         April 8, 2020       1
and 333(a)(1)



The defendant organization is sentenced as provided in pages 2 through 5 of this judgment.

     The defendant organization has been found not guilty on count(s)
     Count(s)                                                     is         are dismissed on the motion of the United States.

         It is ordered that the defendant organization must notify the United States attorney for this district within 30 days of any
change of name, principal business address, or mailing address until all fines, restitution, costs, and special assessments imposed by
this judgment are fully paid. If ordered to pay restitution, the defendant organization must notify the court and United States attorney
of material changes in economic circumstances.

Defendant Organization’s
Federal Employer I.D. No.:   462763685                                           September 29, 2020
                                                                                 Datee ooff Imposition of Judgment
Defendant Organization’s Principal Business Address:
1360 Union Hill Road, Suite 11A
Alpharetta, Georgia 30004                                                        Signature of Judge
                                                                                              Judge


                                                                                 Christopher L. Ray
                                                                                 United States Magistrate Judge
                                                                                 Southern District of Georgia
Defendant Organization’s Mailing Address:                                        Name and Title of Judge
1051 Abingdon Lane
Alpharetta, Georgia 30022
                                                                                  October 6, 2020
                                                                                 Date
                      Case 4:20-cr-00075-CLR Document 24 Filed 10/06/20 Page 2 of 5


AO 245E    (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
           Sheet 2 — Probation

                                                                                                 Judgment—Page       2      of        5
 DEFENDANT ORGANIZATION: Fusion Health and Vitality, LLC
 CASE NUMBER: 4:20CR00075-2

                                                                   PROBATION
 The defendant organization is hereby sentenced to probation for a term of : 3 years.




 The defendant organization shall not commit another federal, state or local crime.



 If this judgment imposes a fine or a restitution obligation, it is a condition of probation that the defendant organization pay in
 accordance with the Schedule of Payments sheet of this judgment.




 The defendant organization must comply with the standard conditions that have been adopted by this court as well as with any
 additional conditions on the attached page (if indicated below).




                                      STANDARD CONDITIONS OF SUPERVISION
  1) Within thirty days from the date of this judgment, the defendant organization shall designate an official of the organization to
     act as the organizations’s representative and to be the primary contact with the probation officer;
  2) The defendant organization shall answer truthfully all inquiries by the probation officer and follow the instructions of the
     probation officer;
  3) The defendant organization shall notify the probation officer ten days prior to any change in principal business or mailing
     address;
  4) The defendant organization shall permit a probation officer to visit the organization at any of its operating business sites;
  5) The defendant organization shall notify the probation officer within seventy-two hours of any criminal prosecution, major
     civil litigation, or administrative proceeding against the organization;
  6) The defendant organization shall not dissolve, change its name, or change the name under which it does business unless this
     judgment and all criminal monetary penalties imposed by this court are either fully satisfied or are equally enforceable against
     the defendant’s successors or assignees; and
  7) The defendant organization shall not waste, nor without permission of the probation officer, sell, assign, or transfer its assets.



U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant’s Signature _____________________________________________                         Date _____________________________
                   Case 4:20-cr-00075-CLR Document 24 Filed 10/06/20 Page 3 of 5


AO 245E   (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
          Sheet 2B — Probation

                                                                                          Judgment—Page      3     of       5
DEFENDANT ORGANIZATION: Fusion Health and Vitality, LLC
CASE NUMBER: 4:20CR00075-2

                                     SPECIAL CONDITIONS OF SUPERVISION
    1) The organization must make periodic submissions to the Court or probation officer, at intervals specified by the probation
       office, reporting on the organization’s financial condition and results of business operations, and accounting for the
       disposition of all funds received.

    2) The organization must notify the Court or probation officer immediately upon learning of (A) any material adverse change
       in its business or financial condition or prospects, or (B) the commencement of any bankruptcy proceeding, major civil
       litigation, criminal prosecution, or administrative proceeding against the organization, or any investigation or formal
       inquiry by governmental authorities regarding the organization.
                    Case 4:20-cr-00075-CLR Document 24 Filed 10/06/20 Page 4 of 5



AO 245E   (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
          Sheet 3 — Criminal Monetary Penalties

                                                                                                             Judgment — Page     4      of        5
DEFENDANT ORGANIZATION: Fusion Health and Vitality, LLC
CASE NUMBER:      4:20CR00075-2

                                              CRIMINAL MONETARY PENALTIES
     The defendant organization must pay the following total criminal monetary penalties under the schedule of payments on Sheet 4.
                        Assessment                                           Fine                                      Restitution
TOTALS             $ 125                                                 $                                         $

     The determination of restitution is deferred until                            . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.
     The defendant organization shall make restitution (including community restitution) to the following payees in the amount listed
     below.
     If the defendant organization makes a partial payment, each payee shall receive an approximately proportioned payment, unless
     specified otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all
     nonfederal victims must be paid before the United States is paid.

Name of Payee                                 Total Loss*                               Restitution Ordered                     Priority or Percentage




TOTALS                               $                                             $

     Restitution amount ordered pursuant to plea agreement $
     The defendant organization shall pay interest on restitution or a fine of more than $2,500, unless the restitution or fine is paid in full
     before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 4 may
     be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
     The court determined that the defendant organization does not have the ability to pay interest, and it is ordered that:
            the interest requirement is waived for                   fine                 restitution.
            the interest requirement for the                 fine                      restitution is modified as follows:

* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
                         Case 4:20-cr-00075-CLR Document 24 Filed 10/06/20 Page 5 of 5


AO 245E   (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
          Sheet 4 — Schedule of Payments

                                                                                                     Judgment — Page       5       of        5
DEFENDANT ORGANIZATION:     Fusion Health and Vitality, LLC
CASE NUMBER:  4:20CR00075-2

                                                       SCHEDULE OF PAYMENTS

Having assessed the organization’s ability to pay, payment of the total criminal monetary penalties are due as follows:

A         Lump sum payment of $                    125            due immediately.
               not later than                                       , or
               in accordance with              C or            D below; or
B         Payment to begin immediately (may be combined with                       C or    D below); or
C         Payment in                    (e.g., equal, weekly, monthly, quarterly) installments of $                   over a period of
                          (e.g., months or years), to commence                 (e.g., 30 or 60 days) after the date of this judgment; or
D         Special instructions regarding the payment of criminal monetary penalties:




All criminal monetary penalties are made to the clerk of the court.

The defendant organization shall receive credit for all payments previously made toward any criminal monetary penalties imposed.


     Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
     corresponding payee, if appropriate.




     The defendant organization shall pay the cost of prosecution.

     The defendant organization shall pay the following court cost(s):

     The defendant organization shall forfeit the defendant organization’s interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
